Citation Nr: 1618704	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema of the hands, legs, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1974.  His service decorations include the Vietnam Campaign Medal, Combat Infantryman's Badge, Parachute and Master Parachute Badge, and a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran withdrew a Board hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran applied for an increased rating for his service-connected eczema in January 2012.  He advised VA in October 2012 that he receives private treatment, but has not submitted those records or a release for VA to obtain them.  He did not report for a VA dermatology examination which had been scheduled in May 2012.  However, he did appear for a VA diabetes mellitus examination in June 2015.  He implied in April 2014 that the severity of his eczema disorder is not reflected when he goes to a VA physician, as he has to wait a long time for the appointment.  

It is unclear why the Veteran did not provide VA with his private medical records of treatment, or appear for the VA examination which was scheduled in May 2012, when he was advised to do so and both of these could result in a higher rating.  His private treatment records and a VA examination might show evidence of increased entitlement for his eczema.  

In consideration of the Veteran's assertion that his treatment records may not accurately reflect the severity of his eczema, the Board notes that VA is required to offer an examination while the Veteran's skin problems are active.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  

The Board points out that there is no way to increase the Veteran's disability rating unless there is relevant evidence to sustain a higher rating.  The case has not been remanded previously, and the Veteran's service decorations have been considered.  The Board will give him another opportunity to submit any relevant medical records and to appear for a VA examination for his eczema before deciding his claim.  See 38 C.F.R. § 3.159.  It is hoped that he cooperates so that any increased rating due can be awarded. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is advised to cooperate with the following development:  The AOJ should make arrangements to obtain all medical records of treatment which the Veteran has received for his service-connected eczema since January 2012.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected eczema of the hands, legs, and feet.  The examination must be provided on a flexible schedule to increase the likelihood that it is performed while the Veteran's eczema is active.  The Veteran must cooperate with the AOJ to ensure that the examination is undertaken during an appropriate time period. The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the eczema disability at issue.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




